DETAILED ACTION
1.	This action is made Final in response to applicants Amendments / Request for Reconsideration filed 11/18/20.  Claims 2-7 and 10 are cancelled; claims 1 and 8 are amended; claims 1 and 8-9 are pending.  


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein requires that the angle of inclination satisfy a prescribed formula based on speed at which the car enters, radius of rotation and a transverse acceleration applied to the race car. However, to determine a transverse acceleration applied to a race car such parameters as the car weight is required. Moroever, the transverse acceleration will have different magnitudes applied to the different parts of the car based on the weight distribution of the car. The claims nor specification properly set forth these required parameters to calculate transverse acceleration. Transverse acceleration applied to a larger 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US Pub. No. 2011/0014850) in view of Cooper et al. (US Pat. No. 3,958,361).
As per claim 1, Kennedy teaches a track 130 customized for a race car 100 that is configured to drive on the track by using gravity power (“gravity-racing car” paragraph [0040]), the track comprises: an ending point located at a site that is lower than the starting point (Fig. 4; see also Abstract: gravity racing down a track); and lanes 138 positioned between the starting point and the ending point (Fig. 4; paragraph [0040]; “finish line” – paragraph [0047]), wherein the lanes 138 include at least a first lane including a first curved lane 134 having a first curvature and a second lane including a second curved lane 134 having a second curvature (Fig. 4), wherein the first curved lane has a first angle of inclination with respect to a bottom surface of the track (inherent) to drive the race car 100 on the track with at least one of a first longitudinal acceleration and a first transverse acceleration, wherein the second curved lane has a second angle of inclination with respect to the bottom surface of the track (inherent) to drive the race see paragraph [0040]; Fig. 4). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114.  Here, Kennedy teaches wherein the twists and turns of the track “may be construed so as to change the frictional and centrifugal/centripetal forces” which act on the car bodies as they travel along the track (paragraph [0040]).  One ordinary skill in the art would recognize that gravity and angular acceleration will inherently act on the cars given the downhill portion 132 (slope section) and banked curve section 134 of the track 130.  
Kennedy contemplates “banking gradients” (paragraph [0040]) but is vague as to whether the first curvature and the second curvature have the same center. Fig. 4 appears to show wherein the curve has the same center, but it is not conclusive as the drawing view is not optimal. Kennedy does not teach wherein the angle of inclinations, with respect to a bottom surface of the track are different for the first and second lane.  However, within the racing art, variable banking, or progressive banking, is known in the art. Examiner cites to analogous art reference Cooper et al. for its teaching of this variable banking feature for curves having the same center (Fig.’s 1-4; column 10, lines 43-54; see the small angle of inclination for inside large, and large angle for outside lane). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to apply different banked angles to the different lanes of Kennedy for the expected purpose of adjusting the amount of centripetal force applied to the In re Schreiber. 
It is noted that the claim requires an angle of inclination equation, “i,” to be satisfied. Examiner does not express an opinion or conclusion of whether the angle of inclinations set forth by the combined teachings of Kennedy and Cooper et al. satisfy the equation as it is unclear. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. The racing art is replete with disclosure establishing angles of inclination as a result effective variable for a cars’ speed, acceleration and/or centripetal force applied thereto around the bank. Cooper et al. teaches wherein the increase in centrifugal force at higher angles of inclination contributes to increase speeds that allow a race car to pass another slower car (column 4, lines 55-62). Examiner also cites to Kansas Speedway (NPL Article written by 4ever3 dated 4/23/2012 at sbnation.com), as extrinsic evidence, establishing banking angle to be proportionally related to the speed the car maintains around the turn. This is caused in part by the centripetal force component of gravity that increases with an increase in bank angle / angle of inclination. Kansas Speedway teaches variable banking causes cars at the higher bank angle will be able to maintain a higher speed compared to those at the lower angle of inclination. (See page 3 paragraphs 4 and 6). Similarly, . 

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US Pub. No. 2011/0014850) in view of Cooper et al. (US Pat. No. 3,958,361) and further in view of Grimm et al. (US Pat. No. 3,810,706).
As per claim 8, Kennedy in view of Cooper et al. do not expressly road surfaces configured to be moved as claimed. However, Grimm et al., directed to race tracks, teaches a road surface 40 (column 2, lines 61-66; column 3, lines 15-18) configured to be rotated laterally or vertically with respect to a ground surface supporting the track (via “jacking mechanism” and “telescoping sections” … “lengths may be varied in accordance with the angle at which the banking support beam 54 is disposed”. Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the adjusting feature of Grimm et al, with Kennedy, for the expected purpose of making the banking angle customizable. Track designers can then select banking angles suitable for the topography of the race track location.  

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US Pub. No. 2011/0014850) in view of Cooper et al. (US Pat. No. 3,958,361) and further in view of Coleman (US Pub. No. 2015/0273353).
As per claim 9, Kennedy does not expressly teach deceleration zones as claimed. However, Coleman, directed to the analogous art of soap box derby tracks, teaches the following features: deceleration zones 500 provided at ending points of a first lane and a second lane (paragraphs [0064],[0062]), wherein each of the deceleration zone 500 includes a flatland or an uphill road, and wherein lengths of the deceleration zones are set such that the race car driving on the first lane or the second lane is stopped before reaching ends of the deceleration zones Id.  As stated above, features of an apparatus may be recited either structurally or functionally, however, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114.  Here, the structure of Coleman is capable of performing the stopping of the cars as claimed do to the “sloped” section of the deceleration zone 500 (“stopping section 500”). Hence, at the time of applicant’s effective filing date, one having ordinary skill in the art would have found it obvious to add a deceleration zone to confine the race cars to the play area. This will improve the entertainment value of the racing since it will avoid the need to chase down the race cars. The proposed modification is considered to have a reasonable expectation of success since such combination does not modify the existing structure of Kennedy, merely serving as an add on feature. 



Response to Arguments
7.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711